Order of the Family Court, New York County (Bruce M. Kaplan, J.), entered December 18, 1985, which, in a proceeding brought pursuant to Family Court Act § 461 to fix reasonable and necessary support for the parties’ three children, awarded, inter alia, the unallocated sum of $5,590 a month for the support and maintenance of the three children to be paid directly to petitioner mother in addition to other expenses, modified, on the law and on the facts, to reduce that sum to $5,115 per month, and otherwise aifirmed, without costs.
As the respondent father contended on appeal, and as a study of the record confirms, the unallocated sum of $5,590 per month awarded in the order appealed from for the support and maintenance of the parties’ three children reflects an inadvertent error in that the sum allocated for the children’s allowance, $475, was duplicated. Accordingly, that unallocated sum is to be reduced to $5,115 per month.
As to the other issues raised by the respondent father, we believe that the determination of the Family Court represented a sound and appropriate exercise of discretion in light of the facts established in the record. Concur — Murphy, P. J., Sandler, Lynch, Kassal and Ellerin, JJ.